Title: [Wednesday October 18. 1775.]
From: Adams, John
To: 


      On Wednesday October 18. 1775. The Delegates from New Hampshire laid before the Congress a part of the Instructions delivered to them by their Colony, in these Words:
      ”We would have you immediately Use your utmost Endeavours, to obtain the Advice and direction of the Congress, with respect to a Method for our Administering Justice, and regulating our civil Police. We press you not to delay this matter, as its being done speedily will probably prevent the greatest confusion among Us.”
      This Instruction might have been obtained by Mr. Langdon or Mr. Whipple but I always supposed it was General Sullivan, who suggested the measure because he left Congress with a stronger im­pression upon his mind of the importance of it, than I ever observed in either of the others. Be this however as it may have been, I embraced with Joy the opportunity of harranguing on the Subject at large, and of urging Congress to resolve on a general recommendation to all the States to call Conventions and institute regular Governments. I reasoned from various Topicks, many of which perhaps I could not now recollect. Some I remember as 1. The danger of the Morals of the People, from the present loose State of Things and general relaxation of Laws and Government through the Union. 2. The danger of Insurrections in some of the most disaffected parts of the Colonies, in favour of the Enemy or as they called them, the Mother Country, an expression that I thought it high time to erase out of our Language. 3. Communications and Intercourse with the Ennemy, from various parts of the Continent could not be wholly prevented, while any of the Powers of Government remained, in the hands of the Kings servants. 4. It could not well be considered as a Crime to communicate Intelligence, or to Act as Spies or Guides to the Ennemy, without assuming all the Powers of Government. 5. The People of America, would never consider our Union as compleat, but our Friends would always suspect divisions among Us, and our Ennemies who were scattered in larger or smaller Numbers not only in every State and City, but in every Village through the whole Union, would forever represent Congress as divided, and ready to break to pieces, and in this Way would intimidate and discourage multitudes of our People who wished Us well. 6. The Absurdity of carrying on War, against a King, When so many Persons were daily taking Oaths and Affirmations of Allegeance to him. 7. We could not expect that our Friends in Great Britain would believe Us United and in earnest, or exert themselves very strenuously in our favour, while We acted such a wavering hesitating Part. 8. Foreign Nations particularly France and Spain would not think Us worthy of their Attention, while We appeared to be deceived by such fallacious hopes of redress of Grievances, of pardon for our Offences, and of Reconciliation with our Enemies. 9. We could not command the natural Resources of our own Country; We could not establish Manufactories of Arms, Cannon, Salt Petre, Powder, Ships &c. Without the Powers of Government, and all these and many other preparations ought to be going on in every State or Colony, if you will, in the Country.
      Although the Opposition was still inveterate, many Members of Congress began to hear me with more Patience, and some began to ask me civil questions. How can the People institute Governments? My Answer was by Conventions of Representatives, freely, fairly and proportionally chosen.—When the Convention has fabricated a Government, or a Constitution rather, how do We know the People will submit to it? If there is any doubt of that, the Convention may send out their Project of a Constitution, to the People in their several Towns, Counties or districts, and the People may make the Acceptance of it their own Act. But the People know nothing about Constitutions. I believe you are much mistaken in that Supposition: if you are not, they will not oppose a Plan prepared by their own chosen Friends: but I believe that in every considerable portion of the People, there will be found some Men, who will understand the Subject as well as their representatives, and these will assist in enlightening the rest.... But what Plan of a Government, would you advise? A Plan as nearly resembling the Governments under which We were born and have lived as the Circumstances of the Country will admit. Kings We never had among Us, Nobles We never had. Nothing hereditary ever existed in the Country: Nor will the Country require or admit of any such Thing: but Governors, and Councils We have always had as Well as Representatives. A Legislature in three Branches ought to be preserved, and independent Judges. Where and how will you get your Governors and Councils? By Elections. How, who shall elect? The Representatives of the People in a Convention will be the best qualified to contrive a Mode.
      After all these discussions and interrogations, Congress was not prepared nor disposed to do any thing as yet. They must consider farther.
      Resolved that the Consideration of this matter be referred to Monday next. Monday arrived and Tuesday and Wednesday passed over, and Congress not yet willing to do any thing.
     